Citation Nr: 1817198	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a dental condition, claimed as loss of teeth.  


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946 and from July 1951 to December 1955.  The Veteran died in March 2016.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file is currently under the jurisdiction of the Oakland, California RO.

The Board notes that, in the April 2013 rating decision on appeal, the RO characterized the issue on appeal as a petition to reopen a previously denied claim for service connection for a dental condition.  Evidence received since the last prior denial of the claim, a May 2010 rating decision by the RO, includes the Veteran's service treatment records.  These records were not of record at the time of the May 2010 rating decision.  The provisions of 38 C.F.R. § 3.156 (c) (1) (2017) provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Therefore, the Board considers the appellant's claim for entitlement to service connection for a dental condition as an original claim rather than as a petition to reopen a previously denied claim.  38 C.F.R. § 3.156 (c) (1).    

In his substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge of the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, received June 2014.  However, in February 2016, the Veteran submitted a form indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issue on appeal.

The appellant contends that the Veteran had a dental disability, which the Veteran described as loss of teeth, that was etiologically related to his active service.  Specifically, the Veteran contended that he lost his teeth during World War II while stationed aboard the USS Hornet.  He stated that he was running to take cover from Japanese bombers and fell down a hatch and lost twelve or thirteen teeth.  See, Correspondence received August 2010.  

The medical treatment evidence of record shows that, during the appeal period, the Veteran had all but two of his teeth missing.  See, March 2015 VA treatment record.  A review of the Veteran's service treatment records reveals a July 1945 dental record from the USS Hornet that reflects the Veteran had nine missing teeth.  Additionally, a March 1946 medical history on discharge reflects that the Veteran had partial lower dentures.  

The Veteran was not afforded a VA examination in relation to his claim for entitlement to service connection for a dental condition prior to his death.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); 38 C.F.R. § 3.159 (c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the records showing the Veteran had a tooth condition that may be related to the in-service treatment for a tooth condition, the Board finds that the low threshold for provision of a VA clinical opinion described in McLendon has been met.  Therefore, the appellant must be provided a review of medical evidence by a VA clinician  to determine the nature and likely etiology of any tooth disability during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA review of the medical evidence of record, to include service dental treatment records, by a VA clinician qualified to provide the information requested below to determine the nature and etiology of any tooth disability of the Veteran demonstrated during the pendency of the appeal.  Provide a copy of this remand and the record to the examiner to review.  The examiner must address the following:

a)  Provide a diagnosis for all conditions of the teeth and/or gums demonstrated during and since service, even if resolved prior to the Veteran's death, found in the record.

b)  For each tooth or gum condition, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examiner must address the in-service dental treatment records indicating that the Veteran was treated for missing teeth.  The examiner should state the significance, if any, of such treatment in relation to the medical treatment evidence of record showing that, during the appeal period, all but two of the Veteran's teeth were missing.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection for a dental condition may be granted.  If the benefit sought remains denied, furnish the appellant with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




